DETAILED ACTION
Continued Examination under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Notice to Applicant
In the amendment dated 1/25/2019, the following has occurred: Claim 1 has been amended.
Claims 1 – 13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant amended claim 1 to include
wherein the data management application is programmed to process data in the records management database and based on the results of the processed data to deliver preprogrammed messages questions or recommendations to the caregiver in real time; and

[0029] In an embodiment, a computer system (OMPM) is provided for use by a user, wherein the user is a caregiver of a child, wherein the child is at risk for an upper respiratory infection, at risk for otitis media or the child is suffering from an upper respiratory infection or otitis media. The system may have a computer, a user interface operating on the computer, the user interface having a display screen and keyboard for text input, a records management database stored in a non-volatile electronic medium operatively coupled to the computer, and a data management application coupled to the user interface and running on the computer. The records management database may store data relevant to otitis media in the child, and a diary of data entered by the user. The user may enter relevant data into the records management database via the user interface on the initiative of the caregiver or in response to questions generated by the data management application. The data management application may be preprogrammed with information on the etiology and treatment of otitis media. The data management application may be programmed to process data in the records management database and deliver preprogrammed messages or questions to the patient in real time. The messages and questions may instruct or assist the caregiver in real time and provide information on lifestyle choices and therapeutic modalities that can be used by the caregiver for the prevention or treatment of otitis media in the child.
There are two problems with this amendment. First, there is nothing that describes a relationship between processing data and the items in the database.  Second, there is no algorithm describing how this relationship could occur. This is a written description rejection.
The dependent claims are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "discrete" in claim 7 is a relative term which renders the claim indefinite.  The term "discrete" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What part of the database makes it “discrete?”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., U.S. Pre-Grant Publication 2009/ 0281835 in view of Dahlin et al., U.S. Pre-Grant Publication 2004/ 0122701. 
As per claim 1,
Patwardhan teaches a system for use by a user comprising a caregiver of a child, wherein the child is at risk for otitis media or suffering from otitis media, the system comprising
a. a computer (paragraphs 26 and 27);
b. a user interface operating on the computer, the user interface having a display screen and a keyboard (paragraphs 26 and 27);
c. a records management database stored in a non-volatile electronic medium operatively coupled to the computer (paragraphs 26 and 27);

e. wherein the records management database comprises data relevant to otitis media in the child (paragraph 58- amoxicillin administration); and
f. a diary of data entered by the user (paragraph 61, note entry);
wherein the records management database contains information unique to a single child related to the child age, sex, height and weight, history of upper respiratory infections and/or otitis media and other medical issues (figure 3 The only place that “unique” appears within the specification is paragraph 41, “Each account will have an RMDB that is unique to that child.”);
wherein the data management application is preprogrammed with information on the etiology and treatment of otitis media (paragraph 58- amoxicillin administration- The Specification does not explicitly state what is required here. What treatment, medicine or other, is not disclosed.  If there is a specific protocol desired, other than a potential for the well-known Galbreath technique, nothing is disclosed.);
wherein the data management application is programmed to process data in the records management database and based on the results of the processed data to deliver preprogrammed messages questions or recommendations to the caregiver in real time (paragraphs 32, 37, 50), ; and
wherein the messages and questions (paragraph 80, reminder messages)
instruct or assist the caregiver in real time (paragraph 74) and 
provide information on (These “information” messages are listed in the alternative and therefore only one message is required)
lifestyle choices, 
dietary modifications to reduce mucus production, 
use of humidifiers or 
administration of medication and therapeutic modalities (paragraph 80) or 
instructions on when and how Galbreath technic should be performed or 
whether to consult a physician promptly that can be used by the caregiver for the prevention or treatment of otitis media in the child.

Patwardhan does not explicitly teach however Dahlin further teaches the system
wherein the user periodically enters data related to (paragraph 60, patient monitoring, paragraph 65 demographic information including age. However, Dictionary.com defines a child as “a son or daughter of any age – the following are listed in the alternative)
child's body temperature (paragraph 60), 
degree of nasal discharge, 
appearance of pain or mood (paragraph 59, ear pain), or 
other factors relevant to acute otitis media 
into the records management database via the user interface (figures 1, 2 paragraphs 48 – 50, EMR system)
on the initiative of the caregiver (paragraph 7, where a caregiver is a Healthcare Practitioner) or 
in real time response to questions generated by the data management application and reminders to the cargiver to make specific observations of the child's health, child's body temperature, degree of nasal discharge, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Patwardhan. One of ordinary skill in the art at the time of the invention would have added these features into Patwardhan with the motivation to specify medical diagnosis and treatment algorithms that may be integrated into a healthcare workflow (Dahlin, paragraph 18).
In the claims below, the Examiner asserts that specific claim language on data elements represents field labels. Patwardhan does not teach the specific language as claimed however does teach the same functioning of the system/ method/ computer readable medium.  For example, substituting a “child” with “patient” does not change or affect the claimed invention outcome.  Only the label ascribed to the user is changed.		Substituting the language of the claim with the language of Patwardhan produces the same result except the label of the result differs.  The particular language is a matter of substation.
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 2, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan further teaches the system wherein the data management application provides reminders to the caregiver to perform the Galbreath technique on the child (Abstract – The Examiner reminds the Applicant that the technique is Applicant Admitted Prior Art – The Specification does not disclose how the reminders are scheduled or created).

As per claim 3, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan further teaches the system wherein the data management application prescribes the frequency that the Galbreath technique should be used on the child (figure 4 – frequency determination).
	Patwardhan does not teach the specific claimed language however it would have been obvious to substitute for the reasons as described above.
As per claim 4, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan further teaches the system wherein the user interface operates on a computer platform selected from a website, a smartphone, a tablet computer, a desktop or laptop computer, and a wearable computer, or a combination thereof (paragraph 26).
As per claim 5, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan further teaches the system wherein the system transmits medical data or caregiver messages directly to a physician monitoring the health of the child (paragraph 29 and paragraph 41, 52, 57, and 58 for child/ pediatric patient).
As per claim 7, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan does not explicitly teach however Dahlin further teaches the system wherein an account is created for the child (See claim 1 for the definition of a child), wherein the account 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Patwardhan for the reasons as described above.
As per claim 8, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan in view of Dahlin teaches the system as described above in claim 7.  The Examiner notes that these electronic databases are designed to store multiple records for multiple patients (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Patwardhan for the reasons as described above.
As per claim 9,
Patwardhan in view of Dahlin teaches a method for preventing or treating otitis media in a child at risk for otitis media or suffering from otitis media as described above in claim 1.
As per claim 10, Patwardhan in view of Dahlin teaches the method of claim 9 as described above.
Patwardhan in view of Dahlin further teaches the method as described above in claim 2.
As per claim 11, Patwardhan in view of Dahlin teaches the method of claim 9 as described above.
Patwardhan in view of Dahlin further teaches the method as described above in claim 4.
As per claim 12, Patwardhan in view of Dahlin teaches the method of claim 9 as described above.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Patwardhan for the reasons as described above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., U.S. Pre-Grant Publication 2009/ 0281835 and  in view of 0281835 in view of Dahlin et al., U.S. Pre-Grant Publication 2004/ 0122701, as applied to claim 1 above, and further in view of Zebarjadi et al., U.S. Pre-Grant Publication 2015/ 0371350.
As per claim 6, Patwardhan in view of Dahlin teaches the system of claim 1 as described above.
Patwardhan in view of Dahlin does not explicitly teach however Zebarjadi further teaches the system wherein the system transmits medical data or caregiver messages directly to a physician monitoring the health of the child, and wherein the physician responds in real time with treatment options that can be performed by the caregiver (paragraph 41, bi-directional communication).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Patwardhan in view of Dahlin.  One of ordinary skill in the art at the time of the invention would have added these features into Patwardhan in view of Dahlin with the motivation to permit a doctor and a patient to communicate (Zebarjadi , paragraph 8).

Further, the word label choices are obvious for the reasons as discussed above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neff, U.S. Pre-Grant Publication 2011/ 0093295 in view of Patwardhan et al., U.S. Pre-Grant Publication 2009/ 0281835.
As per claim 13,
Neff teaches a method for treating or preventing otitis media in a patient comprising
a. providing a computer application having a user interface (figure 1, #119 or #109), wherein the computer application stores data in one or more databases in computer memory (figure 1, #104);
b. providing a records management database stored in a non-volatile electronic medium operatively coupled to the computer (figure 1, #104 and paragraph 35);
c. providing a data management application coupled to the user interface and running on a computer (paragraphs 34 – 36);
d. receiving patient data into the database, wherein the data comprises medical parameters relevant to otitis media (paragraph 23, 48, and 53 where the specification does not limit what is mean by “medical parameters” and SNOMED is a medical parameter nomenclature);
Neff does not explicitly state however Patwardhan further teaches the method comprising
e. querying a caregiver via the user interface on a routine basis regarding observations and factors that affect otitis media, and receiving responses in real time from the 
f. providing automated suggestions on a routine basis and in real time to the caregiver on factors and treatments affecting otitis media that are expected to prevent or treat otitis media in the patient (paragraph 58 3 – 10 days treatment and figure 4 treatment plan with reminders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Neff.  One of ordinary skill in the art at the time of the invention would have added these features into Neff with the motivation for provide reminding and compliance (Patwardhan, Abstract).
Conclusion
This is a continuation of applicant's earlier Application No. 14/994,190.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEAL SEREBOFF/Primary Examiner, Art Unit 3626